
	
		IIA
		Calendar No. 626
		111th CONGRESS
		2d Session
		S. J. RES. 39
		IN THE SENATE OF THE UNITED STATES
		
			September 21, 2010
			Mr. Enzi introduced the
			 following joint resolution; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		
			September 28, 2010
			Pursuant to 5 U.S.C. 802(c), discharged by petition, and
			 placed on the calendar
		
		JOINT RESOLUTION
		Providing for congressional disapproval
		  under chapter 8 of title 5, United States Code, of the rule relating to status
		  as a grandfathered health plan under the Patient Protection and Affordable Care
		  Act.
	
	
		That Congress disapproves the rule
			 submitted by the Centers for Medicare and Medicaid Services, Department of
			 Health and Human Services relating to status as a Grandfathered Health Plan
			 under the Patient Protection and Affordable Care Act (published at 75 Fed. Reg.
			 34538 (June 17, 2010)), and such rule shall have no force or effect.
		
	
		September 28, 2010
		Pursuant to 5 U.S.C. 802(c), discharged by petition, and
		  placed on the calendar
	
